Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 23, 1995, which granted defendants’ motion to *194dismiss for failure to state a cause of action and for sanctions pursuant to CPLR 8303-a, unanimously affirmed, with costs.
The action was properly dismissed because plaintiffs failed to establish any link between the allegedly defamatory utterances and the parties being sued. Moreover, the statements, viewed in context, are constitutionally protected expressions of opinion. We also agree with the IAS Court that the action is frivolous and a sanction of $500 against plaintiffs and $500 against their attorneys is warranted pursuant to CPLR 8303-a. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.